EXHIBIT 10.9c

SECOND AMENDED AND RESTATED STOCK PLEDGE AGREEMENT

THIS SECOND AMENDED AND RESTATED STOCK PLEDGE AGREEMENT, dated as of
November 16, 2011, is executed and delivered by PSS World Medical, Inc., a
Florida corporation (“PSS”), Gulf South Medical Supply, Inc., a Delaware
corporation (“Gulf South”), ProClaim, Inc., a Tennessee corporation
(“ProClaim”), DS Holdings, Inc., a California corporation (“DS Holdings”),
Dispensing Solutions, Inc., a California corporation (“DSI”), WorldMed Shared
Services, Inc., a Florida corporation (“WorldMed”), Linear Holdings, LLC, a
Delaware limited liability company (“Linear Holdings”), Stat Rx, USA, LLC, a
Delaware limited liability company (“Stat Rx”), and PSS Holding, Inc., a Florida
corporation (“PSS Holdings” and, together with PSS, Gulf South, ProClaim, DS
Holdings, DSI, WorldMed, Linear Holdings, Stat Rx, and PSS Holding, collectively
the “Pledgors” and each, individually a “Pledgor”), in favor of Bank of America,
N.A., as agent (the “Agent”) for the Secured Parties (as defined in the Credit
and Security Agreement defined below).

WITNESSETH:

WHEREAS, Pledgors are the record and beneficial owners of the shares of capital
stock or other equity interests described in Exhibit A hereto (the “Pledged
Securities”) issued by each company named therein (individually and collectively
referred to as the “Issuer”); and

WHEREAS, Pledgors and certain affiliates of Pledgors, as borrowers
(collectively, the “Borrowers”), certain other affiliates of Pledgors, as
guarantors, the Lenders, and the Agent have entered into a Second Amended and
Restated Credit and Security Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit and
Security Agreement”), pursuant to which the Lenders have agreed to make certain
loans and other financial accommodations to the Borrowers (the “Loans”); and

WHEREAS, in accordance with the terms of the Loan Documents and as a condition
precedent to the Lenders’ obligation to make Loans under the Credit and Security
Agreement, and as security for all of the Obligations, the Lenders are requiring
that Pledgors execute and deliver this Agreement and grant the security interest
contemplated hereby.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to enter into the Credit and Security
Agreement and make the loans under the Credit and Security Agreement, it is
agreed as follows:

1. Definitions. Unless otherwise defined herein, terms defined in the Credit and
Security Agreement are used herein as therein defined, and the following shall
have (unless otherwise provided elsewhere in this Agreement) the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):

“Agreement” shall mean this Second Amended and Restated Stock Pledge Agreement,
including all amendments, restatements, modifications and supplements and any
exhibits or schedules to any of the foregoing, and shall refer to the Agreement
as the same may be in effect at the time such reference becomes operative.

“Bankruptcy Code” shall mean Title 11, United States Code, as amended from time
to time, and any successor statute thereto.



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning assigned to such term in the Credit
and Security Agreement.

“Obligations” shall have the meaning assigned to such term in the Credit and
Security Agreement.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2
hereof.

2. Pledge. Each Pledgor hereby pledges, conveys, hypothecates, mortgages,
assigns, sets over, delivers and grants to the Agent, for the benefit of the
Secured Parties, a security interest in all of the following (collectively, the
“Pledged Collateral”):

2.1. 100% of the issued and outstanding capital stock or other equity interests
of the Issuer owned by such Pledgor as represented by the Pledged Securities and
the certificates representing the Pledged Securities, and all dividends,
distributions, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Securities;

2.2. all additional membership or other ownership interests of Issuer from time
to time acquired by such Pledgor in any manner (which interests shall be deemed
to be part of the Pledged Securities), and the certificates, if any,
representing such additional interests, and all dividends, distributions, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such interests; and

2.3. all proceeds of any of the foregoing;

provided however, that “Pledged Collateral” shall not include (i) voting equity
interests in any Person that is either (A) a “controlled foreign corporation”
under 957 of the Internal Revenue Code or (B) a foreign partnership or other
foreign limited liability entity (each Person meeting the criteria in either
clause (A) or clause (B), a “Foreign Subsidiary”), to the extent (but only to
the extent) required to prevent the Pledged Collateral from including more than
66% of all voting (within the meaning of Treas. Reg. Section 1-956-2(c)(2))
equity interests in such Foreign Subsidiary and (ii) shares of capital stock or
other equity interests in any Foreign Subsidiary of a United States limited
partnership that is an Obligor.

3. Security for Obligations. This Agreement secures, and the Pledged Collateral
is security for, the payment and performance of all of the Obligations.

4. Delivery of Pledged Collateral. All certificates representing or evidencing
the Pledged Securities shall be delivered to and held by or on behalf of the
Agent pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Agent.

5. Representations and Warranties. Each Pledgor represents and warrants to the
Agent that:

5.1. Such Pledgor is, and at the time of delivery of the Pledged Securities to
the Agent pursuant to Section 4 hereof will be, the sole holder of record and
the sole beneficial owner of the Pledged Collateral owned by such Pledgor free
and clear of any Lien thereon or affecting the title thereto except for the Lien
created by this Agreement and Permitted Liens.

5.2. The Pledged Securities included in the Pledged Collateral constitute the
percentage of the issued and outstanding shares of capital stock or other equity
interests of the Issuer as is

 

- 2 -



--------------------------------------------------------------------------------

set forth on Exhibit A attached hereto. All of the Pledged Securities have been
duly authorized, validly issued and are fully paid and non-assessable; and there
are no existing options, warrants or commitments of any kind or nature or any
outstanding securities or other instruments convertible into shares of any class
of capital stock or other equity interests of the Issuer, and no capital stock
or other equity interests of the Issuer is held in the treasury of the Issuer.

5.3. Such Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral to the Agent as
provided herein.

5.4. None of the Pledged Securities has been issued or transferred in violation
of the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject. Pledgor’s
execution and delivery of this Agreement and the pledge of the Pledged
Collateral hereunder do not, directly or indirectly, violate or result in a
violation of any such laws.

5.5. None of the Pledged Securities included in the Pledged Collateral is, as of
the date of this Agreement, a Margin Security (as such term is defined in 12
C.F.R. Section 220), and Pledgor shall, promptly after learning thereof, notify
the Agent of any Pledged Collateral which is or becomes a Margin Security and
execute and deliver in favor of the Agent any and all instruments, documents and
agreements (including, but not limited to Form U-1) necessary to cause the
pledge of such Margin Security to comply with all Applicable Laws, rules and
regulations.

5.6. No consent, approval, authorization or other order of any Person and no
consent, authorization, approval, or other action by, and no notice to or filing
with, any governmental departments, commissions, boards, bureaus, agencies or
other instrumentalities, domestic or foreign, is required to be made or obtained
by such Pledgor either (a) for the pledge of the Pledged Collateral pursuant to
this Agreement or for the execution, delivery or performance of this Agreement
by such Pledgor, or (b) for the exercise by the Agent of the voting or other
rights provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally.

5.7. The pledge, assignment and delivery of the Pledged Collateral pursuant to
this Agreement will create a valid Lien on and a perfected security interest in
the Pledged Collateral pledged by such Pledgor, and the proceeds thereof,
securing the payment of the Obligations.

5.8. This Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, or other similar laws affecting the rights of
creditors generally or by the application of general principles of equity.

5.9 None of the Pledged Collateral constituting membership interests in a
limited liability company or general or limited partnership interests in a
limited partnership or limited liability partnership is, nor has any Pledgor
elected to designate any of the Pledged Collateral as, a “security” under (and
as defined in) Article 8 of the UCC, unless the applicable Pledgor has caused
such Pledged Collateral to become certificated and has delivered to Agent all
certificates or other documents evidencing or representing such Pledged
Collateral, accompanied by powers, all in form and substance satisfactory to
Agent.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

6. Covenants. Each Pledgor covenants and agrees that until the later to occur of
(a) the Termination Date, and (b) the Full Payment of the Obligations (other
than unasserted indemnity obligations and obligations in connection with any
Bank Products as to which arrangements satisfactory to the applicable Bank
Product Provider have been made or that are not then due and payable) and the
termination of the Commitments:

6.1. Except as provided herein or as permitted under the Credit and Security
Agreement, without the prior written consent of the Agent, such Pledgor will not
sell, assign, transfer, pledge, or otherwise encumber any of its rights in or to
the Pledged Collateral or any unpaid dividends or other unpaid distributions or
payments with respect thereto or grant or suffer to exist a Lien therein.

6.2. Such Pledgor will not, subsequent to the date of this Agreement, other than
as permitted in the Credit and Security Agreement, cause or permit the Issuer to
issue any shares of capital stock or other equity interests or securities
convertible into shares of capital stock or other equity interests, as
applicable, unless and except upon first having obtained the prior written
consent of the Agent thereto, except that the Issuer may issue shares of capital
stock or other equity interests to Pledgor; provided that such capital stock or
other equity interests are pledged to the Agent as required by this Agreement.

6.3. Such Pledgor will, at its expense, promptly execute, acknowledge and
deliver all such instruments and take all such action as the Agent from time to
time may reasonably request in order to ensure to the Agent the benefits of the
Liens in and to the Pledged Collateral intended to be created by this Agreement,
including authorizing the filing of any necessary or desirable Uniform
Commercial Code financing statements, which may be filed by the Agent, and will
cooperate with the Agent, at such Pledgor’s expense, in obtaining all necessary
approvals and making all necessary filings under federal or state law in
connection with such Liens or any sale or transfer of the Pledged Collateral.
Such Pledgor hereby authorizes the Agent to file such Uniform Commercial Code
financing statements, describing the Pledged Collateral, in the records of such
jurisdictions as the Agent may determine to be necessary or desirable to perfect
and preserve the Agent’s Liens in and to the Pledged Collateral.

6.4. Such Pledgor has and will defend the title to the Pledged Collateral and
the Liens of the Agent thereon against the claim of any Person and will maintain
and preserve such Liens.

6.5. Such Pledgor will, upon obtaining any additional shares of capital stock or
other equity interests of the Issuer which are not already Pledged Collateral,
promptly (and in any event within fifteen (15) Business Days) deliver to the
Agent a Pledge Amendment, duly executed by such Pledgor, in substantially the
form of Exhibit B hereto (a “Pledge Amendment”), to confirm the pledge of such
additional Pledged Securities pursuant to this Agreement; provided, however,
that the failure of such Pledgor to execute and deliver any such Pledge
Amendment shall not prevent such additional Pledged Securities from being
subject to the Lien created by this Agreement. Such Pledgor hereby authorizes
the Agent to attach each Pledge Amendment to this Agreement and agrees that all
shares of stock listed on any Pledge Amendment delivered to the Agent shall for
all purposes hereunder be considered Pledged Securities hereunder and shall be
included in the Pledged Collateral.

6.6. Such Pledgor will pay all taxes, assessments and charges levied, assessed
or imposed upon the Pledged Collateral owned by it before the same become
delinquent or become Liens upon any of the Pledged Collateral except where such
taxes, assessments and charges may be contested in good faith by appropriate
proceedings and appropriate reserves have been established on Pledgor’s books in
accordance with GAAP.

6.7 If any of the Pledged Collateral constituting membership interests in a
limited liability company or general or limited partnership interests in a
limited partnership or limited liability partnership is hereafter designated by
the relevant Pledgor as a “security” under (and as defined in) Article 8 of the
UCC, cause such Pledged Collateral to be certificated.

 

- 4 -



--------------------------------------------------------------------------------

7. Distributions; Etc.

7.1 Right of Pledgor to Receive Distributions. For so long as no Event of
Default exists, Pledgors shall have the right to receive cash distributions
declared and paid with respect to the Pledged Collateral, to the extent such
distributions are permitted by the Credit and Security Agreement. Any and all
stock or liquidating distributions, other distributions in property, return of
capital or other distributions made on or in respect of Pledged Collateral,
whether resulting from a subdivision, combination or reclassification of the
outstanding capital stock or other equity interests of the Issuer or received in
exchange for Pledged Collateral or any part thereof or as a result of any
merger, consolidation, acquisition or other exchange of assets to which the
Issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral pledged hereunder and, if received by any Pledgor, shall be received
in trust for benefit of the Agent, and, if requested by the Agent, shall be
segregated from the other property and funds of such Pledgor, and shall
forthwith be delivered to the Agent to be held subject to the terms of this
Agreement.

7.2. Holding Pledged Collateral; Exchanges. The Agent may hold any of the
Pledged Collateral, endorsed or assigned in blank, and, following an Event of
Default, may deliver any of the Pledged Collateral to the issuer thereof for the
purpose of making denominational exchanges or registrations or transfers or for
such other reasonable purpose in furtherance of this Agreement as the Agent may
deem desirable. The Agent shall have the right, in its discretion and without
notice to the Pledgors, if necessary to perfect its security interest or at any
time after the occurrence of an Event of Default, to transfer to or register in
the name of the Agent or any of its nominees, any or all of the Pledged
Collateral; provided that notwithstanding the foregoing, until any transfer of
beneficial ownership with respect to the Pledged Collateral pursuant to any
exercise of remedies under Section 8 hereof, Pledgors shall continue to be the
beneficial owner of the Pledged Collateral. In addition, the Agent shall have
the right at any time following an Event of Default to exchange certificates or
instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations.

7.3. Termination of Pledgors’ Right to Receive Distributions. During the
existence of any Event of Default, all rights of Pledgors to receive any cash
distributions pursuant to Section 7.1 hereof shall cease, and all such rights
shall thereupon become vested in the Agent, and the Agent shall have the sole
and exclusive right to receive and retain the distributions which Pledgors would
otherwise be authorized to receive and retain pursuant to Section 7.1 hereof. In
such event, each Pledgor shall pay over to the Agent any distributions received
by it with respect to the Pledged Collateral and any and all money and other
property paid over to or received by the Agent pursuant to the provisions of
this Section 7.3 shall be retained by the Agent as Pledged Collateral hereunder
and/or shall be applied to the repayment of the Obligations in accordance with
the provisions hereof.

8. Remedies. Upon and after an Event of Default, the Agent shall have the
following rights and remedies:

8.1. Secured Creditor. All of the rights and remedies of a secured party under
the Uniform Commercial Code of the State where such rights and remedies are
asserted, or under other Applicable Law, all of which rights and remedies shall
be cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

8.2. Right of Sale. The Agent may, without demand and without advertisement,
notice or legal process of any kind (except as may be required by law), all of
which Pledgor waives, to the extent permitted by Applicable Law, at any time or
times (a) apply any cash distributions received by the Agent pursuant to
Section 7.3 hereof to the Obligations, and (b) if following such application
there remains outstanding any Obligations, sell the remaining Pledged
Collateral, or any part thereof, at public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Agent shall deem appropriate. The Agent shall be authorized at
any such sale (if, on the advice of counsel, it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Pledged Collateral for their own account for
investment and not with a view to the distribution or resale thereof, and upon
consummation of any such sale the Agent shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Pledged Collateral so
sold. Each such purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Pledgor, and each Pledgor
hereby waives, to the extent permitted by Applicable Law, all rights of
redemption, stay and/or appraisal which such Pledgor now has or may have at any
time in the future under any rule of law or statute now existing or hereafter
enacted. The proceeds realized from the sale of any Pledged Collateral shall be
applied first to the reasonable costs, expenses and attorneys’ fees and expenses
incurred by the Agent for collection and for acquisition, completion,
protection, removal, sale and delivery of the Pledged Collateral; and then to
the Obligations in the manner set forth in the Credit and Security Agreement. If
any deficiency shall arise, Pledgors shall be liable therefor. Notwithstanding
any provision in this Agreement to the contrary, the Agent waives any right to
compel Pledgors to accept or be deemed to have accepted any proposal to accept
Collateral in satisfaction of all or part of the Obligations under
Section 9-620(c)(2)(A)-(C) of the UCC, as in effect on or after July 1, 2001,

8.3. Notice. In addition thereto, each Pledgor further agrees that in the event
that notice is necessary under Applicable Law, written notice mailed to Pledgor
in the manner specified in Section 16 hereof ten (10) days prior to the date of
the disposition of the Pledged Collateral subject to the security interest
created herein at any such public sale or sale at any broker’s board or on any
such securities exchange, or prior to the date after which private sale or any
other disposition of said Pledged Collateral will be made, shall constitute
commercially reasonable and fair notice.

8.4. Securities Act, etc. If, at any time when the Agent shall determine to
exercise its right to sell the whole or any part of the Pledged Collateral
hereunder, such Pledged Collateral or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under the Securities Act of
1933, as now or hereafter in effect, or any similar statute now or hereafter in
effect in any jurisdiction (collectively, the “Securities Laws”), the Agent may,
in its discretion (subject only to applicable requirements of law), sell such
Pledged Collateral or part thereof by private sale in such manner and under such
circumstances as the Agent may deem necessary or advisable, but subject to the
other requirements of this Section 8, and shall not be required to effect such
registration or to cause the same to be effected. Without limiting the
generality of the foregoing, in any such event, the Agent in its discretion
(a) may, in accordance with applicable securities laws, proceed to make such
private sale notwithstanding that a registration statement for the purpose of
registering such Pledged Collateral or part thereof could be or shall have been
filed under any applicable Securities Law, (b) may approach and negotiate with a
single possible purchaser to effect such sale, and (c) may restrict such sale to
a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment and not with a view to the distribution or sale
of such Pledged Collateral or part thereof. In addition to a private sale as
provided above in this Section 8, if any of the Pledged Collateral shall not be
freely distributable to the public without registration under applicable
Securities Laws at the time of any proposed sale pursuant to this Section 8,
then the Agent shall not be required to effect such registration or cause the
same to be effected but, in its discretion (subject only to applicable
requirements of law), may require that any sale hereunder (including a sale at
auction) be conducted subject to restrictions (i) as to the financial
sophistication and ability of any Person permitted to bid or purchase at any
such sale, (ii) as to the content

 

- 6 -



--------------------------------------------------------------------------------

of legends to be placed upon any certificates representing the Pledged
Collateral sold in such sale, including restrictions on future transfer thereof,
(iii) as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about such Pledgor and such Person’s intentions as to the holding of
the Pledged Collateral so sold for investment, for its own account, and not with
a view to the distribution thereof, and (iv) as to such other matters as the
Agent may, in its discretion, deem necessary or appropriate in order that such
sale (notwithstanding any failure so to register) may be effected in compliance
with the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and all applicable Securities Laws.

8.5. Registration. Each Pledgor acknowledges that notwithstanding the legal
availability of a private sale or a sale subject to the restrictions described
above in Section 8.4, the Agent may, in its discretion and at its sole expense,
elect to register any or all of the Pledged Collateral under applicable
Securities Laws. Each Pledgor, however, recognizes that the Agent may be unable
to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof. Each Pledgor also
acknowledges that any such private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit the registrant to register such securities
for public sale under applicable Securities Laws, even if Pledgors would agree
to do so.

8.6. Waiver of Certain Rights. Each Pledgor agrees that following the occurrence
and during the continuance of an Event of Default it will not at any time plead,
claim or take the benefit of any appraisal, valuation, stay, extension,
moratorium or redemption law now or hereafter in force in order to prevent or
delay the enforcement of this Agreement, or the absolute sale of the whole or
any part of the Pledged Collateral or the possession thereof by any purchaser at
any sale hereunder, and each Pledgor waives, to the extent permitted by
Applicable Law, the benefit of all such laws. Each Pledgor agrees that it will
not interfere with any right, power or remedy of the Agent provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Agent of any one
or more of such rights, powers or remedies. No failure or delay on the part of
the Agent to exercise any such right, power or remedy and no notice or demand
which may be given to or made upon Pledgors by the Agent with respect to any
such remedies shall operate as a waiver thereof, or limit or impair the Agent’s
right to take any action or to exercise any power or remedy hereunder, without
notice or demand, or prejudice its rights as against Pledgors in any respect.

8.7. Specific Performance. Each Pledgor further agrees that a breach of any of
the covenants contained in this Section 8 will cause irreparable injury to the
Agent, that the Agent has no adequate remedy at law in respect of such breach
and, as a consequence, agrees that each and every covenant contained in this
Section 8 shall be specifically enforceable against such Pledgor, and each
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that the
Obligations are not then due and payable in accordance with the agreements and
instruments governing and evidencing such obligations.

9. Power of Attorney; Proxy.

9.1 During the existence of an Event of Default, each Pledgor irrevocably
designates, makes, constitutes and appoints the Agent (and all Persons
designated by the Agent) as its true and lawful attorney (and agent-in-fact) and
the Agent, or the Agent’s agent, may, without notice to such Pledgor, and at
such time or times thereafter as the Agent or said agent, in its discretion, may
determine, in the name of such Pledgor or the Agent: (a) transfer the Pledged
Collateral on the books of the issuer thereof, with full power of substitution
in the premises; (b) endorse the name of Pledgor upon any checks, notes,

 

- 7 -



--------------------------------------------------------------------------------

acceptance, money orders, certificates, drafts or other forms of payment of
security that come into the Agent’s possession to the extent they constitute
Pledged Collateral; and (c) do all acts and things necessary, in the Agent’s
discretion, to fulfill the obligations of Pledgor under this Agreement.

9.2 During the existence of an Event of Default, the Agent, or its nominee, upon
three Business Days’ notice to Pledgor, shall have the sole and exclusive right
to exercise all voting powers pertaining to any and all of the Pledged
Collateral (and to give written consents in lieu of voting thereon) and may
exercise such power in such manner as the Agent, in its sole discretion, shall
determine. THIS PROXY IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE. The
exercise by the Agent of any of its rights and remedies under this Section 9.2
shall not be deemed a disposition of Pledged Collateral under Article 9 of the
Uniform Commercial Code nor an acceptance by the Agent of any of the Pledged
Collateral in satisfaction of any of the Obligations.

10. Waiver. No delay on the Agent’s part in exercising any power of sale, Lien,
option or other right hereunder, and no notice or demand which may be given to
or made upon Pledgors by the Agent with respect to any power of sale, Lien,
option or other right hereunder, shall constitute a waiver thereof, or limit or
impair the Agent’s right to take any action or to exercise any power of sale,
Lien, option, or any other right hereunder, without notice or demand, or
prejudice the Agent’s rights as against Pledgors in any respect.

11. Assignment. The Agent and the Lenders may assign, endorse or transfer any
instrument evidencing all or any part of the Obligations as provided in, and in
accordance with, the Credit and Security Agreement, and the holder of such
instrument shall be entitled to the benefits of this Agreement.

12. Termination. This Agreement shall terminate and be of no further force or
effect upon Full Payment of the Obligations (other than unasserted indemnity
obligations and obligations in connection with any Bank Products as to which
arrangements satisfactory to the applicable Bank Product Provider have been made
or that are not then due and payable) and the termination of the Commitments.
Upon such termination of this Agreement, the Agent shall deliver to Pledgors the
Pledged Collateral at such time subject to this Agreement and then in the
Agent’s possession or control and all instruments of assignment executed in
connection therewith, free and clear of the Liens hereof and, except as
otherwise provided herein, all of Pledgors’ obligations hereunder shall at such
time terminate.

13. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Pledgor for
liquidation or reorganization, should Pledgor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Pledgor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

14. Miscellaneous. This Agreement shall be binding upon Pledgors and their
respective successors and assigns, and shall inure to the benefit of, and be
enforceable by, the Agent and its successors and assigns, and shall be governed
by, and construed and enforced in accordance with, the internal laws in effect
in the State of Georgia, and none of the terms or provisions of this Agreement
may be waived, altered, modified or amended except in writing duly signed for
and on behalf of the Agent and each Pledgor.

 

- 8 -



--------------------------------------------------------------------------------

15. Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.

16. Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be delivered in accordance with the terms of Section 15.8 of
the Credit and Security Agreement.

17. Section Titles. The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

18. Counterparts. This Agreement may be executed in any number of counterparts,
which shall, collectively and separately, constitute one agreement.

19. Amendments and Restatements. This Agreement amends and restates that certain
Amended and Restated Stock Pledge Agreement dated May 20, 2003, by PSS in favor
of the Agent (the “Existing Stock Pledge Agreement”). All rights, benefits,
indebtedness, interests, liabilities and obligations of PSS and the Agent under
the Existing Stock Pledge Agreement are hereby renewed, amended and restated in
their entirety according to the terms and provisions set forth herein, and
nothing contained herein shall constitute a novation of the Existing Stock
Pledge Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

PSS WORLD MEDICAL, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer GULF SOUTH
MEDICAL SUPPLY, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer PROCLAIM, INC.
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer DS HOLDINGS, INC.
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer

SECOND AMENDED AND RESTATED STOCK PLEDGE AGREEMENT



--------------------------------------------------------------------------------

DISPENSING SOLUTIONS, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer WORLDMED SHARED
SERVICES, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer LINEAR HOLDINGS,
LLC By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer STAT RX USA, LLC
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer PSS HOLDING, INC.
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer

SECOND AMENDED AND RESTATED STOCK PLEDGE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

to the Second Amended and Restated Stock Pledge Agreement

Attached to and forming a part of that certain Second Amended and Restated Stock
Pledge Agreement dated as of November     , 2011 executed and delivered by PSS
World Medical, Inc., and certain of its Subsidiaries, to Bank of America, N.A.,
as Agent.

 

Pledgor

  

Issuer

   Class of
Stock    Certificate
Number    Authorized
Shares    Shares
Issued and
Outstanding    Percentage
Pledged  

PSS World Medical, Inc.

   Gulf South Medical Supply, Inc.    common    100    1,000    100      100 % 

PSS World Medical, Inc.

   PSS Holding, Inc.    common    1    1,000    100      100 % 

PSS World Medical, Inc.

   PSS Service, Inc.    common    1    1,000    100      100 % 

PSS World Medical, Inc.

   Physician Sales & Service, Inc.    common    1    7,000    100      100 % 

PSS World Medical, Inc.

   ThriftyMed, Inc.    common    2    7,000    100      100 % 

PSS World Medical, Inc.

   WorldMed Shared Services, Inc.    common    1    10,000    1,000      100 % 

PSS World Medical, Inc.

   DS Holdings, Inc.    preferred    10    3,000,000    2,690      100 %       
common    44    30,000,000    3,887,950   

PSS World Medical, Inc.

   Linear Holdings, LLC    units    N/A    N/A    100      100 % 

PSS World Medical, Inc.

   Theratech, Inc.    common    4    5,000    2,500      100 % 

DS Holdings, Inc.

   DSRx, Inc.    common    1    100,000    10,000      100 % 

DS Holdings, Inc.

   Dispensing Solutions Acquisition Corp.    common    2    100,000    10,000   
  100 % 

Gulf South Medical Supply, Inc.

   ProClaim, Inc.    common    2    1,000    1,000      100 % 

Gulf South Medical Supply, Inc.

   Cascade Medical Supply, Inc.    common    5    50,000    19,375      100 % 

ProClaim, Inc.

   Ancillary Management Solutions, Inc.    common    1    1,000    1,000     
100 % 

DS Holdings, Inc.

   Dispensing Solutions, Inc.    common    6    100,000    10,000      100 % 

Dispensing Solutions, Inc.

   POC Management Group, LLC    units    N/A    N/A    100      100 % 

Linear Holdings, LLC

   Linear Medical Solutions, LLC    units    N/A    N/A    100      100 % 

Linear Holdings, LLC

   ClaimOne, LLC    units    N/A    N/A    100      100 % 



--------------------------------------------------------------------------------

 

Pledgor

  

Issuer

   Class of
Stock    Certificate
Number    Authorized
Shares    Shares
Issued and
Outstanding    Percentage
Pledged  

Linear Holdings, LLC

   Stat Rx USA, LLC    units    N/A    N/A    100      100 % 

Stat Rx USA, LLC

   Scrip Pak, LLC    units    N/A    N/A    100      100 % 

Linear Holdings, LLC

   BotttomLine Medical Solutions, LLC    units    N/A    N/A    100      100 % 

PSS World Medical, Inc.

   PSS Global Sourcing
Limited    ordinary
shares    N/A    N/A    N/A      66 % 

WorldMed Shared Services, Inc.

   PSS Global Sourcing
Limited    ordinary
shares    N/A    N/A    N/A      66 % 

PSS Holding, Inc.

   PSS Global Sourcing
Limited    ordinary
shares    N/A    N/A    N/A      66 % 

WorldMed Shared Services, Inc.

   PSS Global Holdings    N/A    N/A    N/A    N/A      66 % 

PSS Holding, Inc.

   PSS Global Holdings    N/A    N/A    N/A    N/A      66 % 



--------------------------------------------------------------------------------

EXHIBIT B

to the Second Amended and Restated Stock Pledge Agreement

PLEDGE AMENDMENT

This Pledge Amendment, dated November 16th, 2011, is delivered pursuant to
Section 6.5 of the Stock Pledge Agreement referred to below. The undersigned
hereby (a) pledges, conveys, hypothecates, mortgages, assigns, sets over,
delivers and grants to the Agent, for the benefit of the Secured Parties, a
security interest in the shares of capital stock or other equity interests set
forth on Annex I attached hereto (the “Additional Securities”) and all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Additional Securities, all on the terms and
conditions set forth in that certain Second Amended and Restated Stock Pledge
Agreement, dated as of November 16, 2011 (the “Stock Pledge Agreement”),
executed and delivered by the undersigned, as Pledgors, to Bank of America,
N.A., as Agent, which terms and conditions are hereby incorporated herein by
reference; (b) agrees that this Pledge Amendment may be attached to the Stock
Pledge Agreement; and (c) agrees that the Additional Securities listed on this
Pledge Amendment shall be deemed to be a part of the Pledged Securities under
the Stock Pledge Agreement, shall become a part of the Pledged Collateral
referred to in the Stock Pledge Agreement and shall secure all Obligations
referred to in the Stock Pledge Agreement. Capitalized terms used herein but not
defined shall have the meanings ascribed to such terms in the Stock Pledge
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Pledge Amendment has been duly executed as of the date
first written above.

PSS WORLD MEDICAL, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer GULF SOUTH
MEDICAL SUPPLY, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer PROCLAIM, INC.
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer DS HOLDINGS, INC.
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer

SECOND AMENDED AND RESTATED STOCK PLEDGE AGREEMENT



--------------------------------------------------------------------------------

 

DISPENSING SOLUTIONS, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer WORLDMED SHARED
SERVICES, INC. By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer LINEAR HOLDINGS,
LLC By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer STAT RX USA, LLC
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer PSS HOLDING, INC.
By:  

/s/ David D. Klarner

Name:   David D. Klarner Title:   Vice President and Treasurer

SECOND AMENDED AND RESTATED STOCK PLEDGE AGREEMENT



--------------------------------------------------------------------------------

Annex I

 

Issuer

   Class of
Stock    Certificate
Number(s)    Number of
Shares    Number of Shares
Issued and  Outstanding                                                         
  